                                                       Case 2:18-bk-20151-ER         Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05          Desc
                                                                                       Main Document    Page 1 of 15


                                                         1 JOSEPH A. KOHANSKI (SBN 143505)
                                                           jkohanski@bushgottlieb.com
                                                         2 KIRK M. PRESTEGARD (SBN 291942)
                                                           kprestegard@bushgottlieb.com
                                                         3 BUSH GOTTLIEB
                                                           A Law Corporation
                                                         4 801 North Brand Boulevard, Suite 950
                                                           Glendale, California 91203-1260
                                                         5 Telephone: (818) 973-3200
                                                           Facsimile: (818) 973-3201
                                                         6
                                                           Attorneys for United Nurses Associations of
                                                         7 California/Union of Health Care Professionals
                                                           (“UNAC”)
                                                         8
                                                                                     UNITED STATES BANKRUPTCY COURT
                                                         9
                                                                       CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                        10
                                                           In re                                        Lead Case No. 2:18-bk-20151-ER
                                                        11
                                                           VERITY HEALTH SYSTEM OF                      Jointly Administered With:
                801 North Brand Boulevard, Suite 950




                                                        12 CALIFORNIA, INC., et al.,                    Case No. 2:18-bk-20162-ER;
                   Glendale, California 91203-1260




                                                                                                        Case No. 2:18-bk-20163-ER;
                                                        13              Debtors and Debtors in          Case No. 2:18-bk-20164-ER;
BUSH GOTTLIEB




                                                                        Possession                      Case No. 2:18-bk-20165-ER;
                                                        14                                              Case No. 2:18-bk-20167-ER;
                                                                                                        Case No. 2:18-bk-20168-ER;
                                                        15 ❎ Affects All Debtors                        Case No. 2:18-bk-20169-ER;
                                                                                                        Case No. 2:18-bk-20171-ER;
                                                        16  Affects Verity Health System of            Case No. 2:18-bk-20172-ER;
                                                              California, Inc.                          Case No. 2:18-bk-20173-ER;
                                                        17  Affects O’Connor Hospital                  Case No. 2:18-bk-20175-ER;
                                                            Affects Saint Louise Regional Hospital     Case No. 2:18-bk-20176-ER;
                                                        18  Affects St. Francis Medical Center         Case No. 2:18-bk-20178-ER;
                                                            Affects St. Vincent Medical Center         Case No. 2:18-bk-20179-ER;
                                                        19  Affects Seton Medical Center               Case No. 2:18-bk-20180-ER;
                                                            Affects O’Connor Hospital Foundation       Case No. 2:18-bk-20181-ER;
                                                        20  Affects Saint Louise Regional
                                                              Hospital Foundation                       Hon. Judge Ernest M. Robles
                                                        21  Affects St. Francis Medical Center of
                                                              Lynwood Medical Foundation                UNAC’S LIMITED OBJECTION AND
                                                        22  Affects St. Vincent Foundation             RESERVATION OF RIGHTS REGARDING
                                                            Affects St. Vincent Dialysis Center, Inc.  DEBTORS MOTION FOR THE ENTRY OF (I)
                                                        23  Affects Seton Medical Center Foundation AN ORDER (1) APPROVING FORM OF
                                                            Affects Verity Business Services
                                                        24  Affects Verity Medical Foundation          ASSET PURCHASE AGREEMENT FOR
                                                            Affects Verity Holdings, LLC               STALKING HORSE BIDDER AND FOR
                                                        25  Affects De Paul Ventures, LLC              PROSPECTIVE OVERBIDDERS; ETC; [Doc
                                                            Affects De Paul Ventures - San Jose        1277]
                                                        26    Dialysis, LLC
                                                                                                        Date:    Feb. 6, 2019
                                                        27              Debtors and Debtors in          Time: 10:00 A.M.
                                                                        Possession                      Crtrm.: 1568
                                                        28

                                                            645908v2 12010-28001                                                  Case No. 2:18-bk-20151-ER
                                                                                   UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
                                                       Case 2:18-bk-20151-ER          Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05               Desc
                                                                                        Main Document    Page 2 of 15


                                                         1 The United Nurses Associations of California/Union of Health Care Professionals (“UNAC”), a

                                                         2 creditor and party-in-interest in the above-captioned Chapter 11 cases, by and through its

                                                         3 undersigned counsel, submits this Limited Objection and Reservation of Rights (“Rights

                                                         4 Reservation”) regarding the Motion for the Entry of (I) An Order (1) Approving Form of Asset

                                                         5 Purchase Agreement for Stalking Horse Bidder and for Prospective Overbidders; (2) Approving

                                                         6 Auction Sale Format, Bidding Procedures and Stalking Horse Bid Protections; (3) Approving

                                                         7 Form of Notice to be Provided to Interested Parties; (4) Scheduling a Court Hearing to Consider

                                                         8 Approval of the Sale to the Highest Bidder; and (5) Approving Procedures Related to the

                                                         9 Assumption of Certain Executory Contracts and Unexpired Leases; and (II) An Order (A)
                                                        10 Authorizing the Sale of Property Free and Clear of All Claims, Liens and Encumbrances [Docket

                                                        11 No. 1279] (“Sale Motion”), filed by Verity Health System of California, Inc., et al. (“Debtors”).
                801 North Brand Boulevard, Suite 950




                                                        12                                              BACKGROUND
                   Glendale, California 91203-1260




                                                        13            1.       Since 1992, UNAC has represented a unit that now numbers more than 900 nurses,
BUSH GOTTLIEB




                                                        14 all of whom provide nursing services, for the benefit of the Debtors, at the St. Francis Medical

                                                        15 Center facility (“SFMC”).

                                                        16            2.       SFMC is the largest employer among the hospitals subject to purchase, and is the

                                                        17 only facility that is consistently profitable.

                                                        18            3.       The current iteration of the collective bargaining agreement (“CBA”) in effect

                                                        19 between UNAC and SFMC is effective from December 29, 2017 through December 29, 2021.
                                                        20            4.       In addition to wages and working conditions, the CBA mandates payment of

                                                        21 pension benefits for UNAC-represented employees, as partial compensation for their services to

                                                        22 the Debtors. Articles 1901 through 1913 of the CBA establish the rights of UNAC-represented

                                                        23 employees in a defined benefit plan generally known as the Verity Health System Retirement

                                                        24 Plan A (“Retirement Plan A”), which is characterized as having been “frozen” since January 1,

                                                        25 2012.

                                                        26            5.       Article 19, paragraphs 1914 through 1923 of the CBA establish the rights of

                                                        27 UNAC-represented employees in a specific defined contribution plan, “fully funded by the

                                                        28 employer,” known as the “Retirement Plan Account” (the “RPA”), and apparently intended as a

                                                             645908v2 12010-28001                            2                     Case No. 2:18-bk-20151-ER
                                                                                    UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
                                                       Case 2:18-bk-20151-ER          Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05                 Desc
                                                                                        Main Document    Page 3 of 15


                                                         1 substitute for the frozen Retirement Plan A. The CBA further describes the rights of UNAC-

                                                         2 represented employees in other defined contribution plans, some with employer-matching

                                                         3 components, but funded primarily by employee contributions (collectively, the “Miscellaneous

                                                         4 Defined Contribution Plans”).

                                                         5            6.       On August 31, 2018 (the “Petition Date”), each Debtor commenced a voluntary

                                                         6 case under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”).

                                                         7            7.       On January 17, 2019, the Debtors filed the Sale Motion, including the asset

                                                         8 purchase agreement (“APA”) appended as Exhibit A to the Sale Motion, featuring Strategic

                                                         9 Global Management (“Strategic”) as the “Stalking Horse Bidder” for the Debtors’ assets in
                                                        10 question.

                                                        11            8.       UNAC does not object to the principle of a sale process structured to maximize the
                801 North Brand Boulevard, Suite 950




                                                        12 return to Debtors’ creditors. However, UNAC reserves all rights and remedies with respect to the
                   Glendale, California 91203-1260




                                                        13 Sale Motion, the form of the APA, and to any and all consequences flowing from the sale of
BUSH GOTTLIEB




                                                        14 SFMC that are unacceptable to UNAC-represented employees. There are three aspects of the

                                                        15 APA that presage difficulty in closing the proposed sale, and which are objectionable to UNAC:

                                                        16 (1) the Debtors’ running roughshod over a successorship clause in the UNAC CBA; (2) failure to

                                                        17 provide a discernable track to facilitate the negotiation process mandated by Bankruptcy Code

                                                        18 Section 1113 if there is to be any modification of existing CBA provisions; and (3) an alarming

                                                        19 lack of clarity concerning present and future pension plan obligations of the Debtors, which
                                                        20 pertain to Debtors’ employees represented by UNAC or by other unions.

                                                        21                                               SUCCESORSHIP

                                                        22            9.       At the outset, the APA violates the successorship clause set forth in Article 24 of

                                                        23 the UNAC CBA (“Successorship Clause”). This Successorship Clause mandates, in part, that

                                                        24 “[in] the event of a merger, sale, closure, leasing assignment, divestiture, or other transfer of

                                                        25 ownership,” then, “[this] Agreement shall be binding upon the association and the Employer or

                                                        26 any successor thereof whether the succession be by any of the means described above as it applies

                                                        27 to the business of the Employer, in whole or in part, or to any change in management companies.”

                                                        28            10.      Despite this agreement, which was negotiated only a bit more than one year ago,

                                                             645908v2 12010-28001                            3                     Case No. 2:18-bk-20151-ER
                                                                                    UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
                                                       Case 2:18-bk-20151-ER          Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05               Desc
                                                                                        Main Document    Page 4 of 15


                                                         1 the Debtors now ignore the Successorship Clause and instead suggest that they intend only to “use

                                                         2 commercially reasonable efforts to initiate discussions with Purchaser and conduct discussions to

                                                         3 renegotiate each collective bargaining agreement currently in effect with each applicable union.”

                                                         4 APA § 4.7. This presumably demonstrates the intent of the Debtors and Strategic to invoke

                                                         5 Section 1113 of the Bankruptcy Code toward modification or rejection of the Debtors’ collective

                                                         6 bargaining agreements with UNAC and other unions. However, UNAC has not yet received a

                                                         7 proposal from the Debtors or the Purchaser in any such regard. UNAC stands prepared to

                                                         8 participate in such negotiations, but Debtors’ apparent dismissal of the Successorship Clause,

                                                         9 particularly in conjunction with the casual tone of Section 4.7 of the APA, reflects a startling
                                                        10 presumption that elimination of the Successorship Clause is a done deal. This is entirely

                                                        11 inconsistent with the law.1
                801 North Brand Boulevard, Suite 950




                                                        12                          LACK OF A SECTION 1113 NEGOTIATION TRACK.
                   Glendale, California 91203-1260




                                                        13            11.      The APA establishes deal terms with Strategic, but the Sale Motion also
BUSH GOTTLIEB




                                                        14 contemplates formulation of competing bids by other potential bidders. The Sale Motion utterly

                                                        15 fails to illuminate how the negotiation process mandated by Section 1113 will be effectuated as

                                                        16 among UNAC, the Debtors, Strategic, and other competing bidders. UNAC understands that the

                                                        17 negotiation process and availability of reliable information are essential features of the Section

                                                        18 1113 process (see In re American Provision Co., supra, 44 B.R. at 909), and is fully prepared to

                                                        19
                                                        20   1
                                                               A debtor’s motion to modify or reject a collective bargaining agreement under Bankruptcy Code
                                                        21   § 1113 is evaluated under the nine-factor test set forth in In re American Provision Co., 44 B.R.
                                                             907, 909 (Bankr. D. Minn. 1984), all of which must be satisfied: (1) the debtor must make a
                                                        22   formal proposal to the union to modify the CBA; (2) the proposal must be based on the most
                                                             complete and reliable information available at the time of the proposal; (3) the proposed
                                                        23   modifications must be necessary to permit the reorganization of the debtor; (4) the proposed
                                                        24   modifications must assure that all creditors, the debtor, and all of the affected parties are treated
                                                             fairly and equitably (5) the debtor must provide the union with all relevant information that is
                                                        25   necessary to evaluate the proposal; (6) between the time of the making of the proposal and the
                                                             time of the hearing on the motion to reject the existing CBA, the debtor must meet at reasonable
                                                        26   times with the union; (7) at the meetings the debtor must confer in good faith in attempting to
                                                             reach mutually satisfactory modifications of the CBA; (8) the union must have refused to accept
                                                        27   the debtor's proposal without good cause; and (9) the balance of the equities must clearly favor
                                                        28   rejection of the CBA. Until these steps are fulfilled, CBA terms and conditions remain in full
                                                             force and effect under Section 1113(f).
                                                             645908v2 12010-28001                            4                     Case No. 2:18-bk-20151-ER
                                                                                    UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
                                                       Case 2:18-bk-20151-ER          Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05                 Desc
                                                                                        Main Document    Page 5 of 15


                                                         1 engage with the Debtors once presented with a proposal. But the timelines implied by the Sale

                                                         2 Motion and APA suggest that meaningful and good faith negotiation will be difficult, if not

                                                         3 impossible. See, e.g., In re Karykeion, Inc., 435 B.R. 663, 677-684 (Bankr. C.D. Cal. 2010)

                                                         4 (noting that the applicable unions “are correct that beginning negotiations when one party is

                                                         5 already locked into a position does not constitute good faith”).

                                                         6            12.       Under Section 4.7 of the APA, the Debtors and any prevailing bidder (the

                                                         7 “Purchaser”) commit only to commence negotiations with each applicable union “following the

                                                         8 Signing Date,” which is the date the Purchaser ultimately signs the operative APA. As a result,

                                                         9 the Signing Date “clock” is already running for Strategic, but, because other bidders could emerge,
                                                        10 there is no incentive for the Debtors and Strategic to meaningfully engage with UNAC until after

                                                        11 the Auction.
                801 North Brand Boulevard, Suite 950




                                                        12            13.      Similarly, if the window for negotiations is limited to the period of time between
                   Glendale, California 91203-1260




                                                        13 the Signing Date and the Closing Date, then the Bidding Procedures do not allow adequate time
BUSH GOTTLIEB




                                                        14 for UNAC to effectively negotiate with alternate bidders or to exchange necessary information.

                                                        15 Advance negotiations with any prospective bidders will allow UNAC and this Court to better

                                                        16 evaluate whether the Debtors’ proposals are “necessary,” an essential element of the Section 1113

                                                        17 analysis. In In re Bruno’s Supermarkets, LLC, 2009 Bankr. LEXIS 1366 (Bankr. N.D. Ala. Apr.

                                                        18 27 2009), for example, the court found the union had good cause to refuse to agree to remove a

                                                        19 successorship clause because “at least two potential buyers had previously offered to negotiate
                                                        20 new collective bargaining agreements with the union, thus creating a possibility that elimination

                                                        21 of the clause was not necessary” (emphasis added).

                                                        22            14.      UNAC therefore faces an extremely difficult negotiation landscape. The Sale

                                                        23 Motion provides a very limited window of time for negotiation, particularly if identification of the

                                                        24 Purchaser is a predicate for negotiation. And in addition to alternative bidders for the entire body

                                                        25 of assets subject to the APA, as the Bid Procedures permit bids on only a portion of the Assets,

                                                        26 there may be alternate bidders interested in purchasing SFMC, but not other facilities.       These

                                                        27 circumstances unfairly limit UNAC’s range of negotiation. As with Bruno’s Supermarkets,

                                                        28 alternative bidders may consider purchase without modification of specific CBA terms. The range

                                                             645908v2 12010-28001                            5                     Case No. 2:18-bk-20151-ER
                                                                                    UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
                                                       Case 2:18-bk-20151-ER           Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05                  Desc
                                                                                         Main Document    Page 6 of 15


                                                         1 of modifications contemplatable by UNAC may vary with the identity of each alternative bidder;

                                                         2 just as a non-debtor party has the right to demand “adequate assurance of future performance”

                                                         3 concerning assumption or assignment of an executory contract under Bankruptcy Code Sections

                                                         4 365 (b)(1)(B) and (f)(2)(B), UNAC should be allowed to evaluate any alternative bidder as a

                                                         5 future bargaining party, drawing not only on financial data, but also on that alternative bidder’s

                                                         6 track record as an employer. Terms acceptable to UNAC with one alternate bidder may not be

                                                         7 reasonable or acceptable with another.         Terms acceptable in a sale of all hospitals may not be

                                                         8 reasonable or acceptable if SFMC is sold separately – or vice versa.

                                                         9            15.       A critical element of Section 1113 practice is the right of a union to reject the
                                                        10 debtor’s Section 1113 proposal if it has “good cause” to do so. See In re Horsehead Industries,

                                                        11 300 B.R. 573 (Bankr. S.D.N.Y. 2003) (the “good cause” requirement “induces the debtor to
                801 North Brand Boulevard, Suite 950




                                                        12 propose only those modifications necessary to a successful reorganization while protecting the
                   Glendale, California 91203-1260




                                                        13 debtor against the union’s refusal to accept its proposal without a good reason”). If Verity does
BUSH GOTTLIEB




                                                        14 not formally acknowledge that UNAC is entitled to engage with alternate bidders prior to the

                                                        15 Auction, and if alternate bidders in fact emerge, then, absent a commitment by the Debtors to

                                                        16 provide UNAC with pre-Auction access to such bidders, UNAC lacks confidence that any attempt

                                                        17 to modify or reject the UNAC CBA after the Auction has been completed can proceed in good

                                                        18 faith, much less establish that any particular modification or terms of rejection are “necessary to

                                                        19 permit the reorganization” of the Debtors without giving rise to “good cause” for UNAC to reject
                                                        20 the Debtors’ proposals under Section 1113.

                                                        21            16.      Moreover, APA Section 4.7 conditions modification of collective bargaining

                                                        22 agreements only on the applicable union’s willingness to negotiate, and/or how “timely,

                                                        23 reasonable or realistic” the applicable union is in its negotiation, without putting similar conditions

                                                        24 on either the Debtors or the Purchaser. This contravenes the Section 1113 process, which requires

                                                        25 good faith bargaining from all sides. See Bowen Enters. v. United Food & Commer. Workers Int’l

                                                        26 Union, Local 23, 196 B.R. 734 (Bankr. W.D. Pa. 1996); In re GCI, Inc., 131 B.R. 685, 692

                                                        27 (Bankr. N.D. Ind. 1991) (holding that “the obligation to negotiate in good faith is imposed not

                                                        28 only on the debtor but also on the union”). If the Debtors and the Purchaser are not held to the

                                                             645908v2 12010-28001                            6                     Case No. 2:18-bk-20151-ER
                                                                                    UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
                                                       Case 2:18-bk-20151-ER          Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05               Desc
                                                                                        Main Document    Page 7 of 15


                                                         1 same standards, and can unilaterally decide to “jointly consider, and negotiate mutually” whatever

                                                         2 “alternative approaches that may be available and/or necessary to reduce Sellers’ labor cost

                                                         3 structure,” without also demonstrating that it is necessary in the first place to “reduce Sellers’

                                                         4 labor cost structure” as to SFMC, then good faith cannot be found and UNAC will have good

                                                         5 cause to reject any proposals that come out of such discussions.

                                                         6            17.      UNAC counsel have reached out to Debtors’ counsel several times regarding these

                                                         7 issues but, to date, there has been no substantive response.

                                                         8            18.      UNAC therefore requests that any Order approving Bid Procedures include a

                                                         9 mechanism that facilitates timely pre-Auction UNAC dialog with Strategic and with all potential
                                                        10 alternative bidders that are known to the Debtors. The ultimate burden is on the Debtors to prove,

                                                        11 by a preponderance of the evidence, that they have satisfied each of the elements of Section 1113,
                801 North Brand Boulevard, Suite 950




                                                        12 including, importantly, that they have acted at all times in good faith and that modification or
                   Glendale, California 91203-1260




                                                        13 rejection is necessary. See In re AMR Corp., 477 B.R. 384 (Bankr. S.D.N.Y. Aug. 15, 2012).
BUSH GOTTLIEB




                                                        14 This is so even when a debtor is not “reorganizing” per se, but, rather, is liquidating its assets. See

                                                        15 In re United States Truck Co. Holdings, 2000 Bankr. LEXIS 1376 (Bankr. E.D. Mich. Sept. 29,

                                                        16 2000). The Debtors and Strategic can choose to deal with the above-described structural issues

                                                        17 now, or they can hazard the chance that they fail to satisfy one or more of the Section 1113

                                                        18 requirements as this process unfolds. UNAC encourages the Debtors to address bidder access and

                                                        19 information now, but also reserves all rights if an acceptable agreement cannot be reached or if a
                                                        20 non-consensual rejection is imposed by this court, including but not limited to its right to strike.2

                                                        21

                                                        22

                                                        23
                                                             2
                                                        24    All bankruptcy courts that have addressed the issue have held that they have no authority to
                                                             enjoin a strike against an employer in bankruptcy. See, e.g., In re A.C.E. Elevator Co., 2009
                                                        25   Bankr. LEXIS 3089, at *14 (Bankr. S.D.N.Y. Oct. 7, 2009); In re Horsehead Indus., supra, 300
                                                             B.R. at 587 (stating that, “a strike is an inherent risk in every § 1113 motion, and in the end, it
                                                        26   makes little difference if the Debtors are forced out of business because of a union strike or the
                                                             continuing obligation to pay union benefits to avoid one”); In re Mile Hi Metal Systems, Inc., 899
                                                        27   F, 2d 887, 893 n.10 (10th Cir. 1990); In re Evans, 55 B.R. 231 (Bankr. S.D. Fla. 1985); In re
                                                        28   Kentucky Truck Sales, Inc., 52 B.R. 797, 806 (Bankr. W.D. Ky. 1985); Briggs v. Transp. Co. v.
                                                             Teamsters, 739 F.2d 341, 343 (8th Cir. 1984).
                                                             645908v2 12010-28001                            7                     Case No. 2:18-bk-20151-ER
                                                                                    UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
                                                       Case 2:18-bk-20151-ER           Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05              Desc
                                                                                         Main Document    Page 8 of 15


                                                         1                          UNCERTAINTY REGARDING PENSION OBLIGATIONS

                                                         2            19.      The APA and Sale Motion are silent with respect Debtors’ pension plan obligations

                                                         3 that arise under CBAs with UNAC, and with other unions. If APA Section 4.7 was intended to

                                                         4 address such issues, then the sale documentation is woefully deficient in providing guidance to

                                                         5 creditors and other parties in interest – including alternate bidders – with respect to what could be

                                                         6 a considerable element in connection with the basic economics of any transaction, and certainly in

                                                         7 connection with any efforts to modify or reject union CBAs.

                                                         8            20.      Upon information and belief, 2014 negotiations over the sale of the same hospital

                                                         9 system owned by the Debtors featured an offset for assumed pension obligations; indeed, Strategic
                                                        10 appears to have negotiated an APA featuring assumption of all of the then-existing pension plan

                                                        11 liabilities and CBAs. [Objection of California Nurses Association (“CNA”) to Bid Procedures
                801 North Brand Boulevard, Suite 950




                                                        12 Motion, D.I. 1359, pp. 2-3 of 11.]
                   Glendale, California 91203-1260




                                                        13            21.      These issues of pension plan and CBA assumption are equally relevant to the
BUSH GOTTLIEB




                                                        14 present sale, but there is no indication that credit for assumption of pension obligations has been

                                                        15 on the table with Strategic, or will be on the table with alternate bidders, including credit bidders.

                                                        16 If any purchaser is intending to continue operation of SFMC, they may well be motivated to

                                                        17 consider the extent to which assumption of pension obligations (and of CBA obligations) will help

                                                        18 to create the continuity of patient care that will result from successful engagement with UNAC,

                                                        19 and with other applicable unions.
                                                        20            22.      Putting aside, for now, the question of why Strategic was willing to assume such

                                                        21 obligations in 2014 but such assumption is not a feature of the APA, all creditors and parties in

                                                        22 interest deserve an explanation as to why such assumption apparently is not on the table. And to

                                                        23 the extent CBA modification or rejection requires a showing that union-represented employees are

                                                        24 not shouldering a disproportionate burden with respect to the costs of reorganization (See In re

                                                        25 Kaiser Aluminum Corp., 456 F.3d 328, 339-42 (3d Cir. 2006); In re Jefley, Inc., 219 B.R. 88, 94

                                                        26 (Bankr. E.D. Pa. 1998), UNAC awaits the Debtors’ explanations for reconciling this test with an

                                                        27 APA and sale structure that seems to have been designed to force an unfavorable result with

                                                        28 respect to long-earned pension benefits, based on years of skilled and dedicated service to the

                                                             645908v2 12010-28001                             8                     Case No. 2:18-bk-20151-ER
                                                                                     UNAC’S LIMITED OBJECTION AND RESERVATION OF RIGHTS
Case 2:18-bk-20151-ER   Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05   Desc
                          Main Document    Page 9 of 15
                                                       Case 2:18-bk-20151-ER     Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05          Desc
                                                                                  Main Document    Page 10 of 15


                                                         1                                   PROOF OF SERVICE
                                                         2                                              Re:
                                                         3               VERITY HEALTH SYSTEM OF CALIFORNIA, INC., et al.,
                                                         4
                                                         5 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                         6        At the time of service, I was over 18 years of age and not a party to this
                                                           bankruptcy or adversary proceeding. I am employed in the County of Los Angeles,
                                                         7 State of California. My business address is 801 North Brand Boulevard, Suite 950,
                                                           Glendale, CA 91203-1260.
                                                         8
                                                                  On January 28, 2019, I served true copies of the following document(s) described as
                                                         9 on the interested parties in this action as follows: UNAC’S LIMITED OBJECTION
                                                           AND RESERVATION OF RIGHTS REGARDING DEBTORS MOTION FOR THE
                                                        10 ENTRY OF (I) AN ORDER (1) APPROVING FORM OF ASSET PURCHASE
                                                           AGREEMENT FOR STALKING HORSE BIDDER AND FOR PROSPECTIVE
                                                        11 OVERBIDDERS; ETC; [Doc 1277]
                801 North Brand Boulevard, Suite 950




                                                        12                             SEE ATTACHED SERVICE LIST
                   Glendale, California 91203-1260




                                                        13         BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed
BUSH GOTTLIEB




                                                           to the persons at the addresses listed in the Service List and placed the envelope for
                                                        14 collection and mailing, following our ordinary business practices. I am readily familiar
                                                           with Bush Gottlieb’s practice for collecting and processing correspondence for mailing.
                                                        15 On the same day that correspondence is placed for collection and mailing, it is deposited in
                                                           the ordinary course of business with the United States Postal Service, in a sealed envelope
                                                        16 with postage fully prepaid.
                                                        17         BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
                                                           document(s) to be sent from e-mail address izulueta@BushGottlieb.com to the persons at
                                                        18 the e-mail addresses listed in the Service List. I did not receive, within a reasonable time
                                                           after the transmission, any electronic message or other indication that the transmission was
                                                        19 unsuccessful.
                                                        20        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                           document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
                                                        21 case who are registered CM/ECF users will be served by the CM/ECF system.
                                                           Participants in the case who are not registered CM/ECF users will be served by mail or by
                                                        22 other means permitted by the court rules.
                                                        23         I declare under penalty of perjury under the laws of the United States of America
                                                           that the foregoing is true and correct and that I am employed in the office of a member of
                                                        24 the bar of this Court at whose direction the service was made.
                                                        25         Executed on January 28, 2019, at Glendale, California.
                                                        26
                                                        27                                                      /s/ Ian Zulueta
                                                                                                          Ian Zulueta
                                                        28
                                                       Case 2:18-bk-20151-ER       Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05               Desc
                                                                                    Main Document    Page 11 of 15


                                                         1                                            SERVICE LIST
                                                         2
                                                         3 Via Personal Delivery:
                                                           Honorable Ernest Robles
                                                         4 USBC Central District of California
                                                           Roybal Federal Building
                                                         5 255 E. Temple Street, Suite 1560
                                                           Los Angeles, CA 90012
                                                         6
                                                         7
                                                         8 Via Electronic Mail and U.S. Mail
                                                            Dentons US LLP                                      Milbank, Tweed, Hadley & McCloy LLP
                                                         9 601 S. Figueroa Street, Suite 2500                   2029 Century Park East, 33rd Floor
                                                            Los Angeles, CA 90017Attn: Samuel R.                Los Angeles, CA 90067
                                                        10 Maizel                                               Attn: Gregory A. Bray
                                                           samuel.maizel@dentons.com                            gbray@milbank.com
                                                        11
                                                           McDermott Will & Emery LLP2049 Century              Cain Brothers, a division of
                801 North Brand Boulevard, Suite 950




                                                        12 Park East, Suite 3800Los Angeles, CA 90067          KeyBanc Capital Markets
                   Glendale, California 91203-1260




                                                           Attn: James F. Owens                                601 California Street, Suite 1505
                                                        13 JFowens@mwe.com                                     San Francisco, CA 94108
BUSH GOTTLIEB




                                                                                                               Attn: James Moloney
                                                        14                                                     jmoloney@cainbrothers.com
                                                        15
                                                             Office of the United States Trustee               Maslon, LLP
                                                        16 915 Wilshire Blvd., Suite 1850                      3300 Wells Fargo Center
                                                             Los Angeles, California 90017                     90 South Seventh Street
                                                        17 Attn: Hatty Yip                                     Minneapolis MN 55402
                                                             Hatty.Yip@usdoj.gov                               Attn: Clark Whitmore and Jason Reed
                                                        18                                                     Clark.Whitmore@maslon.com
                                                        19                                                     Jason.Reed@Maslon.com
                                                        20
                                                        21 Mintz, Levin, Cohn, Ferris, Glovsky and
                                                             Popeo, P.C.,One Financial Center
                                                        22 Boston, Massachusetts 02111
                                                             Attn: Daniel S. Bleck and Paul Ricotta
                                                        23 dsbleck@mintz.com; pricotta@mintz.com
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28


                                                                                                           2
                                                       Case 2:18-bk-20151-ER   Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05           Desc
                                                                                Main Document    Page 12 of 15


                                                         1 Via CM/ECF
                                                         2    •    Robert N Amkraut ramkraut@foxrothschild.com
                                                              •    Kyra E Andrassy kandrassy@swelawfirm.com,
                                                         3
                                                                   csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
                                                         4    •    Simon Aron saron@wrslawyers.com
                                                              •    Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
                                                         5    •    Keith Patrick Banner kbanner@greenbergglusker.com,
                                                                   sharper@greenbergglusker.com;calendar@greenbergglusker.com
                                                         6    •    Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
                                                         7    •    James Cornell Behrens jbehrens@milbank.com,
                                                                   gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnel
                                                         8         l@milbank.co m;jbrewster@milbank.com;JWeber@milbank.com
                                                              •    Ron Bender rb@lnbyb.com
                                                         9    •    Bruce Bennett bbennett@jonesday.com
                                                              •    Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
                                                        10    •    Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
                                                              •    Steven M Berman sberman@slk-law.com
                                                        11
                                                              •    Alicia K Berry Alicia.Berry@doj.ca.gov
                                                              •
                801 North Brand Boulevard, Suite 950




                                                        12         Stephen F Biegenzahn efile@sfblaw.com
                   Glendale, California 91203-1260




                                                              •    Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
                                                        13    •    Dustin P Branch branchd@ballardspahr.com,
BUSH GOTTLIEB




                                                                   carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
                                                        14    •    Michael D Breslauer mbreslauer@swsslaw.com,
                                                        15         wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
                                                              •    Chane Buck cbuck@jonesday.com
                                                        16    •    Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
                                                              •    Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
                                                        17    •    Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
                                                              •    Shirley Cho scho@pszjlaw.com
                                                        18    •    Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
                                                        19    •    David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
                                                              •    Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
                                                        20    •    Brian L Davidoff bdavidoff@greenbergglusker.com,
                                                                   calendar@greenbergglusker.com;jking@greenbergglusker.com
                                                        21    •    Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
                                                              •    Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
                                                        22    ●    Andy J Epstein taxcpaesq@gmail.com
                                                              ●   Christine R Etheridge christine.etheridge@ikonfin.com
                                                        23    •   M Douglas Flahaut flahaut.douglas@arentfox.com
                                                        24    •   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
                                                              •   Eric J Fromme efromme@tocounsel.com,
                                                        25        lchapman@tocounsel.com;sschuster@tocounsel.com
                                                              •   Jeffrey K Garfinkle jgarfinkle@buchalter.com,
                                                        26        docket@buchalter.com;dcyrankowski@buchalter.com
                                                              •   Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
                                                        27
                                                              •   Paul R. Glassman pglassman@sycr.com
                                                        28    •   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-


                                                                                                       3
                                                       Case 2:18-bk-20151-ER    Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05        Desc
                                                                                 Main Document    Page 13 of 15


                                                         1         1103@ecf.pacerpro.com
                                                              •    Mary H Haas maryhaas@dwt.com,
                                                         2          melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
                                                              •    Michael S Held mheld@jw.com
                                                         3
                                                              •    Lawrence J Hilton lhilton@onellp.com,
                                                         4         lthomas@onellp.com;info@onellp.com;
                                                                   evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp
                                                         5         .com
                                                              •    Robert M Hirsh Robert.Hirsh@arentfox.com
                                                         6    •    Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
                                                              •    Michael Hogue hoguem@gtlaw.com,
                                                         7         fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
                                                         8    •    Marsha A Houston mhouston@reedsmith.com
                                                              •    Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
                                                         9    •    John Mark Jennings johnmark.jennings@kutakrock.com
                                                              •    Monique D Jewett-Brewster mjb@hopkinscarley.com, jkeehnen@hopkinscarley.com
                                                        10    •    Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
                                                              •    Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
                                                        11
                                                              •    Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
                                                              •
                801 North Brand Boulevard, Suite 950




                                                        12         Jane Kim jkim@kellerbenvenutti.com
                   Glendale, California 91203-1260




                                                              •    Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
                                                        13    •    Gary E Klausner gek@lnbyb.com
BUSH GOTTLIEB




                                                              •    Marilyn Klinger MKlinger@smtdlaw.com, svargas@smtdlaw.com
                                                        14    •    Jeffrey C Krause jkrause@gibsondunn.com,
                                                                   dtrujillo@gibsondunn.com;jstern@gibsondunn.com
                                                        15
                                                              •    Chris D. Kuhner c.kuhner@kornfieldlaw.com
                                                        16    •    Darryl S Laddin bkrfilings@agg.com
                                                              •    Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
                                                        17    •    Richard A Lapping richard@lappinglegal.com
                                                              •    Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
                                                        18    •    David E Lemke david.lemke@wallerlaw.com,
                                                                   chris.cronk@wallerlaw.com; Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
                                                        19
                                                              •    Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
                                                        20    •    Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net,
                                                                   tmainguy@unioncounsel.net
                                                        21     ●   Samuel R Maizel samuel.maizel@dentons.com,
                                                                   alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@denton
                                                        22         s.com;kathryn. howard@dentons.com;joan.mack@dentons.com
                                                              •    Alvin Mar alvin.mar@usdoj.gov
                                                        23
                                                              •    Craig G Margulies Craig@MarguliesFaithlaw.com,
                                                        24         Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFa
                                                                   ithlaw.com
                                                        25    •    Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
                                                              •    Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
                                                        26    •    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com,
                                                                   derry.kalve@dentons.com, andy.jinnah@dentons.com,bryan.bates@dentons.com
                                                        27
                                                              •    Monserrat Morales mmorales@marguliesfaithlaw.com,
                                                        28         Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfait


                                                                                                       4
                                                       Case 2:18-bk-20151-ER    Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05           Desc
                                                                                 Main Document    Page 14 of 15


                                                         1        hlaw.com
                                                              • Kevin H Morse kevin.morse@saul.com,
                                                         2        rmarcus@AttorneyMM.com;sean.williams@saul.com
                                                              • Marianne S Mortimer mmortimer@sycr.com, jrothstein@sycr.com
                                                         3    • Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
                                                         4    • Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
                                                              • Jennifer L Nassiri jennifernassiri@quinnemanuel.com
                                                         5    • Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
                                                              • Sheila Gropper Nelson shedoesbklaw@aol.com
                                                         6    • Mark A Neubauer mneubauer@carltonfields.com,
                                                                  mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com
                                                         7        ;NDunn@carl tonfields.com;ecfla@carltonfields.com
                                                         8    • Bryan L Ngo bngo@fortislaw.com, BNgo@bluecapitallaw.com;
                                                                  SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@blue
                                                         9        capitallaw.com
                                                              • Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
                                                        10    • Abigail V O'Brient avobrient@mintz.com,
                                                                  docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.c
                                                        11
                                                                  om
                                                              • John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
                801 North Brand Boulevard, Suite 950




                                                        12
                   Glendale, California 91203-1260




                                                              • Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
                                                        13    • Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
BUSH GOTTLIEB




                                                              • Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
                                                        14    • Mark D Plevin mplevin@crowell.com, cromo@crowell.com
                                                        15    • David M Poitras dpoitras@wedgewood-inc.com,
                                                                  dpoitras@jmbm.com;dmarcus@wedgewood-inc.com;aguisinger@wedgewood-
                                                        16        inc.com
                                                              • Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
                                                        17    • Lori L Purkey bareham@purkeyandassociates.com
                                                              • William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
                                                        18    • Jason M Reed Jason.Reed@Maslon.com
                                                        19    • Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
                                                              • Emily P Richerich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
                                                        20    • Lesley A Riislriis@dpmclaw.com
                                                              ● Debra Riley driley@allenmatkins.com, plewis@allenmatkins.com;
                                                        21        jalisuag@allenmatkins.com;bcrfilings@allenmatkins.come
                                                              ● H Rome-Banks julie@bindermalter.com
                                                        22    • Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
                                                              • Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
                                                        23    • Nathan A Schultz nschultz@foxrothschild.com
                                                        24    • William Schumacher wschumacher@jonesday.com
                                                              • Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
                                                        25     • Seth B Shapiro seth.shapiro@usdoj.gov
                                                               •    Rosa A Shirley rshirley@nelsonhardiman.com,
                                                        26           ksherry@nelsonhardiman.com;
                                                                     lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nel
                                                        27           so nhardiman.com
                                                        28       • Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org



                                                                                                        5
                                                       Case 2:18-bk-20151-ER     Doc 1395 Filed 01/28/19 Entered 01/28/19 18:11:05         Desc
                                                                                  Main Document    Page 15 of 15


                                                         1      •    Michael St James ecf@stjames-law.com
                                                                •    Andrew Still astill@swlaw.com, kcollins@swlaw.com
                                                         2      •    Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
                                                                •    Sabrina L Streusand Streusand@slollp.com
                                                         3      •    Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
                                                         4      •    Gary F Torrell gft@vrmlaw.com
                                                                •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                         5      •    Matthew S Walker matthew.walker@pillsburylaw.com,
                                                                     candy.kleiner@pillsburylaw.com
                                                         6      •    Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
                                                                •    Kenneth K Wang kenneth.wang@doj.ca.gov,
                                                         7           Jennifer.Kim@doj.ca.gov;
                                                         8           susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov
                                                                •    Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
                                                         9      •    Gerrick Warrington gwarrington@frandzel.com, dmoore@frandzel.com
                                                                •    Adam G Wentland awentland@tocounsel.com
                                                        10      •    Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
                                                                •    Michael S Winsten mike@winsten.com
                                                        11
                                                                •    Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
                                                                •
                801 North Brand Boulevard, Suite 950




                                                        12           Neal L Wolf nwolf@hansonbridgett.com,
                   Glendale, California 91203-1260




                                                                           calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
                                                        13      •    Hatty K Yip hatty.yip@usdoj.gov
BUSH GOTTLIEB




                                                                •    Andrew J Ziaja aziaja@leonardcarder.com,
                                                        14           sgroff@leonardcarder.com;
                                                                     msimons@leonardcarder.com;lbadar@leonardcarder.com
                                                        15
                                                                 ●   Rose Zimmerman rzimmerman@dalycity.org
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28


                                                                                                        6
